Citation Nr: 1827659	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-11 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 







INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to March 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  An April 2017 Board decision (by a VLJ other than the undersigned) reopened the claim and remanded the matter for additional development, including an examination.  The case is now assigned to the undersigned.


FINDING OF FACT

The Veteran failed (without providing good cause) to report for a VA examination scheduled in connection with her claim seeking service connection for a bilateral shoulder disability and necessary to substantiate the claim on the merits.


CONCLUSION OF LAW

The Veteran's claim seeking service connection for a bilateral shoulder disability must be denied because she failed (without good cause) to appear for an examination scheduled in conjunction with her claim for such benefit.  38 C.F.R. § 3.655 (b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 
The VCAA does not apply to claims where, as here, there is no dispute as to the facts and the law is dispositive.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action under the VCAA is necessary in this matter.
The Board observes that the duty to assist a claimant is not a one-way street; here, the Veteran has failed to report for a scheduled examination in connection with her claim and has not kept VA apprised of her current mailing address.  See Olsen v. Principi, 3 Vet. App. 480 (1992).
Factual Background, Legal criteria and Analysis 
The Board has reviewed all of the evidence in the Veteran's record. Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record. Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
In April 2017, the Board reopened the claim and remanded it (on de novo review) for additional development, to include a VA examination necessary to determine the nature and etiology of her shoulder disability.  The AOJ requested such examination in July 2017, but the request was cancelled after notifying correspondence to the Veteran was returned undelivered.  A VA examination was again scheduled in August 2017 (with the correspondence sent to a different address of record provided by the appellant) and this correspondence was not returned as undelivered;  she failed to report (and did not provide cause).  [She also did not respond to a request for information to enable VA to secure private treatment records she had identified].  In December 2017, the AOJ sent her a supplemental statement of the case (SSOC) continuing the denial of the claim, and noting her failure to report for her VA examination.  The SSOC was returned as undeliverable.  The record shows that the AOJ attempted to contact the Veteran on several occasions, and she has not responded.  Notably, the Veteran's appointed representative has received the pertinent mailings and in a letter to VA in December 2017 expressly stated that the Veteran did not have any additional evidence to submit and requested the Board to proceed with adjudication of the appeal.  This communication from the representative suggests that the Veteran has awareness of the circumstances, and has intention to cooperate.
Under 38 C.F.R. § 3.655 (b) when a claimant fails to report for an examination scheduled in conjunction with (as here) a reopened claim for a benefit previously disallowed, the claim shall [emphasis added] be denied.  
The above-cited regulation governing in the circumstances presented is clear and unequivocal.  It mandates that when a Veteran fails (without cause) to report for an examination scheduled in conjunction with a reopened claim for a benefit previously disallowed, the claim is to be denied.  Accordingly, the Board has no option but to deny the appeal in this matter. The law is dispositive.


ORDER

Service connection for a bilateral shoulder disability is denied.



____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


